THE THIRTEENTH COURT OF APPEALS

                                   13-19-00077-CR


                                    Johanna Trejo
                                          v.
                                  The State of Texas


                                  On Appeal from the
                    319th District Court of Nueces County, Texas
                           Trial Cause No. 18FC-1900-G


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, Johanna Trejo.

      We further order this decision certified below for observance.

April 11, 2019